Dismissed and Memorandum Opinion filed May 30, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00292-CR

                            SHAWN DUNN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 52nd District Court
                             Coryell County, Texas
                      Trial Court Cause No. FR-10-20260


               MEMORANDUM                          OPINION

      This appeal, along with nineteen other cases, was transferred to this court
from the Tenth Court of Appeals by order of the Texas Supreme Court as part of
its docket equalization program. See Texas Supreme Court Order dated March 26,
2013, Misc. Docket No. 13-9042. The record before this court reflects that on
March 5, 2013, appellant filed a pro se notice of appeal from various orders
denying his post-conviction motions for appointment of counsel and discovery of
materials that he asserts were not provided to him at trial.

      The Tenth Court of Appeals affirmed appellant’s conviction for aggravated
robbery on March 21, 2012, and the Texas Court of Criminal Appeals refused
appellant’s petition for discretionary review on November 21, 2012. See Dunn v.
State, No. 10-11-00047-CR, 2012 WL 955376 (Tex. App.—Waco Mar. 21, 2012,
pet. ref’d) (not designated for publication). Therefore, appellant’s felony
conviction is final.

       The record filed in this appeal does not contain an order that may be
appealed to this court. Accordingly, on April 29, 2013, the court notified the
parties that it would consider dismissing this appeal for want of jurisdiction unless
any party filed a response on or before May 10, 2013, demonstrating our
jurisdiction over this appeal. Appellant has filed a response to this court’s notice in
which he explains the history of his case. Appellant’s response does not
demonstrate that we have jurisdiction over this appeal, however.

       Generally, an appellate court has jurisdiction to consider an appeal by a
criminal defendant only from a final judgment of conviction. See Abbott v. State,
271 S.W.3d 694, 697 (Tex. Crim. App. 2008) (finding no jurisdiction over appeal
from trial court’s post-judgment order denying time-credit motion). The standard
for determining our jurisdiction is not whether an appeal is precluded by law, but
whether an appeal is authorized by law. Id. at 696-97; Staley v. State, 233 S.W.3d
337, 338 (Tex. Crim. App. 2007) (dismissing the defendant’s appeal from post-
conviction order for defendant to take anti-psychotic medication because it was not
authorized by law).

       Intermediate appellate courts have no general constitutional or statutory
authority to consider appeals of matters arising after a felony conviction is final.1
The Texas Court of Criminal Appeals has jurisdiction over final post-conviction
1
   By statute, intermediate appellate courts have been granted limited jurisdiction to consider
appeals from orders on motions for post-conviction DNA testing pursuant to Chapter 64 of the
Texas Code of Criminal Procedure. See Tex. Code Crim. Proc art. 64.05. Our record does not
reflect that appellant is attempting to appeal a ruling related to post-conviction DNA testing.
                                              2
felony proceedings. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex. 1991); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding). The exclusive means to challenge a final felony
conviction is by seeking habeas corpus relief from the Court of Criminal Appeals
pursuant to article 11.07 of the Texas Code of Criminal Procedure. See Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995). To complain about the trial court’s action or
failure to act in a post-conviction felony proceeding, an appellant may seek
mandamus relief from the Court of Criminal Appeals. In re Briscoe, 230 S.W.3d
196, 196-97 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      We lack jurisdiction to consider this appeal of the trial court’s rulings on
appellant’s post-conviction motions. Accordingly, the appeal is ordered dismissed.

                              PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3